     Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 1 of 13 PageID #: 2801



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                        CRIMINAL ACTION NO. 2:17-cr-00062-2

CARL CLARK,

                             Defendant.


                        MEMORANDUM OPINION AND ORDER

           Pending before the court is Defendant Carl Clark’s pro se Motion for

Compassionate Release, [ECF No. 394]. The court in deciding such motions will

consider the following: whether the defendant has exhausted his administrative

remedies, has demonstrated “extraordinary and compelling reasons,” is not a danger

to the safety of others, and the § 3553(a) factors. In deciding what constitutes

“extraordinary and compelling reasons” for release by reason of COVID-19, the

defendant must demonstrate that he has a medical condition listed by the Centers

for Disease Control and Prevention as causing an increased risk of severe illness from

COVID-19 and that he is at a facility which cannot effectively prevent the spread of

the virus. For the reasons that follow, the Motion is DENIED.

      I.      Background

           On April 23, 2018, Defendant was convicted of distribution of a quantity of

methamphetamine under 21 U.S.C. § 841(a)(1). [ECF No. 133]. I sentenced him to
     Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 2 of 13 PageID #: 2802



135 months of imprisonment. [ECF No. 256]. According to the Bureau of Prisons

(“BOP”), Defendant’s projected release date is December 8, 2026. Find an Inmate,

Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/index.jsp (last visited August

13, 2020). He is currently imprisoned at the minimum security satellite camp at

Federal Correctional Institution Ashland (“FCI Ashland”), in Kentucky.

         FCI Ashland is a low security institution with an adjacent minimum security

satellite camp. FCI Ashland houses a total of 1,097 inmates (128 at the camp and 969

at     the   correctional   institution).   FCI   Ashland,    Fed.   Bureau    of   Prisons,

https://www.bop.gov/locations/institutions/ash/ (last visited August 12, 2020).

According to the Bureau of Prisons (“BOP”), FCI Ashland has only had one staff

member test positive for COVID-19. See COVID-19 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus (last visited August 12, 2020). That staff member

has since recovered. Id. In addition, FCI Ashland has one inmate who is currently

positive for COVID-19, see id., though it has had three positive inmate tests, see

COVID-19         Inmate      Test     Information,     Fed.      Bureau       of    Prisons,

https://www.bop.gov/coronavirus (last visited August 12, 2020). 1 Only 118 inmates at

FCI Ashland have been tested for COVID-19. See COVID-19 Inmate Test




1 The BOP website clarifies that “the number of positive tests at a facility is not equal
to the number of cases, as one person may be tested more than once.” COVID-19
Inmate Test Information, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus
(last visited August 12, 2020).



                                              2
  Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 3 of 13 PageID #: 2803



Information, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus (last visited

August 12, 2020).

         On June 3, 2020 and June 4, 2020, Mr. Clark filed two motions for

compassionate release, [ECF Nos. 385, 387], requesting a reduction in sentence

because of the threat posed by the COVID-19 pandemic, in combination with his

health issues and the conditions of prison. I denied those previous motions for

compassionate release, [ECF Nos. 385, 387], in part because Mr. Clark provided no

medical records or other evidence upon which to assess his alleged health conditions.

See [ECF No. 390]. He now moves under 18 U.S.C. § 3582(c)(1)(A) for a sentence

reduction based on the same reasons outlined in his original motions; however, he

provides his medical records for the court’s consideration. [ECF No. 394].

   II.      Discussion

         The First Step Act “embodies Congress’s intent to reduce [ ] [BOP’s] authority

over compassionate release petitions and authorizes the district courts to exercise

their independent discretion to determine whether there are ‘extraordinary and

compelling reasons’ to reduce a sentence.” United States v. Galloway, No. CR RDB-

10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020) (internal citations removed);

see also United States v. Stephenson, No. 3:05-CR-00511, 2020 WL 2566760, at *5

(S.D. Iowa May 21, 2020) (“Unqualified deference to the BOP no longer makes sense

now that the First Step Act has reduced the BOP’s role.”).

         For me to reduce Mr. Clark’s sentence under compassionate release, I must

find that Mr. Clark has exhausted his administrative remedies, has demonstrated



                                            3
  Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 4 of 13 PageID #: 2804



“extraordinary and compelling reasons,” is not a danger to the safety of others, and

find that his release is consistent with § 3553(a) factors. See e.g., United States v.

Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020);

U.S.S.G. § 1B1.13 (2018). He has not satisfied all of those requirements, and I do not

reduce his sentence today.

          (a) Exhaustion

      Section 3582(c)(1)(A) provides that:
            … the court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative rights to
            appeal a failure of the Bureau of Prisons to bring a motion
            on the defendant’s behalf or the lapse of 30 days from the
            receipt of such a request by the warden of the defendant’s
            facility, whichever is earlier, may reduce the term of
            imprisonment…

18 U.S.C. 3582(c)(1)(A) (emphasis added). Prior to the enactment of the First Step

Act, only the Director of BOP could file a motion for compassionate release. The First

Step Act amended this provision to permit an inmate to file a motion in federal court

seeking compassionate release, provided certain circumstances were satisfied. Put

plainly, the court may modify a term of imprisonment upon the earliest of one of three

events:

          1. When the Director of BOP has made a motion;

          2. When the defendant has exhausted his or her administrative remedies

             with BOP and petitioned the court;

          3. When 30 days have lapsed from the date of the request to BOP and

             defendant has petitioned the court.



                                          4
  Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 5 of 13 PageID #: 2805



Id.

      The language of the statute is clear. There are two ways for a defendant to

petition the court for compassionate release. Those two options are alternatives. With

the first option, the defendant must fully complete BOP’s administrative appeals

process. With the second option, “the statute’s plain text states only that thirty days

must past after the defendant requests compassionate release from the warden. No

more, no less.” United States v. Carter, ---F. Supp.3d----, ---, No. 2:19-CR-00078, 2020

WL 3458598, at *2 (S.D.W. Va. June 25, 2020).

      In this case, I FIND that Mr. Clark has met the necessary criteria outlined in

§ 3582(c)(1)(A) to petition this court for compassionate release. Mr. Clark requested

compassionate release from the Warden of FCI Ashland on April 6, 2020. The Warden

responded, denying his request on May 22, 2020. [ECF No. 387–2]. Mr. Clark filed

the instant Motion on July 22, 2020. [ECF No. 394]. Because 30 days had elapsed

since the Warden’s receipt of Mr. Clark’s request, I find that he may petition the court

for compassionate release pursuant to the statute.

          (b) Extraordinary and compelling reasons for release

      Once an inmate has satisfied administrative exhaustion, a court may reduce

his sentence upon a finding of “extraordinary and compelling reasons.” See 18 U.S.C.

§ 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition




                                           5
    Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 6 of 13 PageID #: 2806



of ‘extraordinary and compelling reasons’ justifying compassionate release.” 2 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But many courts, including this court, have found “‘extraordinary and

compelling’ reasons ‘supporting release on the basis of a combination of dire prison

conditions and underlying health conditions that increase the likelihood of severe

illness from COVID-19.’” 3 United States v. White, No. 2:17-CR-00198-4, 2020 WL

3244122, at *3 (S.D.W. Va. June 12, 2020) (citing United States v. Bass, No. 1:10-CR-

166 (LEK), 2020 WL 2831851, at *7 (N.D.N.Y. May 27, 2020)); see also United States

v. Sawicz, No. 08-CR-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020)

(finding an “extraordinary and compelling reason” on the basis of the inmate’s

hypertension and conditions at FCI Danbury); United States v. Foreman, No. 19-CR-



2  The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).

3“Section 1B1.13 of the United States Sentencing Guidelines contains the only policy
statement issued by the Sentencing Commission pertaining to compassionate
release,” which has not been updated since the passage of the First Step Act. See
Bass, 2020 WL 2831851, at *3; U.S.S.G. § 1B1.13.3 Thus, courts have taken this to
mean that “there does not currently exist, for purposes of satisfying the First Step
Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” See e.g., United
States v. Redd, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16, 2020); United States v.
Brant, No. 218CR20155TGBMKM1, 2020 WL 2850034, at *4 (E.D. Mich. June 2,
2020); United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020 WL 2509107, at *3
(C.D. Ill. May 15, 2020).


                                          6
  Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 7 of 13 PageID #: 2807



62, 2020 WL 2315908, at *2–4 (D. Conn. May 11, 2020) (finding an “extraordinary

and compelling reason” on the basis of the inmate’s hypertension and age of 58, in

combination with conditions at FCI Danbury); United States v. Scparta, No. 18-CR-

578 (AJN), 2020 WL 1910481, at *2, 9 (S.D.N.Y. Apr. 20, 2020) (finding an

“extraordinary and compelling reason” on the basis of the inmate’s hypertension, age

of 55, and conditions at FCI Butner, which had 60 infected inmates); United States

v. Soto, No. 18-CR-10086, 2020 WL 2104787, at *2 (D. Mass. May 1, 2020) (finding

an “extraordinary and compelling reason” on the basis of the inmate’s hypertension

and the presence of 27 reported inmate cases in his facility); see also Groups at Higher

Risk for Severe Illness, Ctrs. for Disease Control & Prevention (May 14, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-athigher

risk.html). I previously granted compassionate release to a defendant who was

immunocompromised—suffering from a liver disease, Hepatitis C. See White, 2020

WL 3244122, at *6; see also Coronavirus Disease 2019 (COVID-19): People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited August 12, 2020)

(listing “immunocompromised state” as an underlying medical condition causing an

“increased risk for severe illness from COVID-19”).

      I recently held in United States v. John Delaney Wilson, ---F. Supp.3d----, ---,

No. 2:18-cr-00295, 2020 WL 4287592 at *2 (S.D.W. Va. July 27, 2020), that I should

not find “extraordinary and compelling” reasons exist to grant release because of

COVID-19 unless the inmate has a condition that makes him or her more at risk for



                                           7
  Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 8 of 13 PageID #: 2808



developing a serious illness from COVID-19 and the facility where the inmate is

housed has conditions such that its inmates are at a high risk of contracting COVID-

19. In deciding which conditions result in an inmate being a higher risk for COVID-

19, I will defer to CDC’s list of medical conditions causing an increased risk of severe

illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited August 13,

2020). Using CDC guidance will allow for more predictable standards in deciding

which defendants have “extraordinary and compelling” reasons justifying release.

      In Wilson, I also emphasized that if an inmate can demonstrate that he or she

has a condition identified by CDC, next, the defendant must show that his or her

prison conditions are such that BOP cannot effectively prevent the spread of COVID-

19. Factors include but are not limited to the steps BOP has taken to stop the spread

of COVID-19 in that particular prison and steps to follow CDC guidance, the ability

of inmates to socially distance, the amount of hygiene products and face masks

provided to inmates, and the number of COVID-19 cases in that prison.

      Here, Mr. Clark has presented sufficient evidence that he has a condition that

makes him at risk for developing serious illness from COVID-19. Mr. Clark’s medical

records indicate that he suffers from obesity and that his hemoglobin A1C levels are

high, indicating that he is prediabetic. Medical Records, Ex. 1 [ECF No. 394–1]. The

CDC lists obesity and type 2 diabetes mellitus as underlying medical conditions that

presents an increased risk for a person at any age developing a severe illness from



                                           8
  Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 9 of 13 PageID #: 2809



COVID-19. See Coronavirus Disease 2019 (COVID-19): People with Certain Medical

Conditions,       CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited August 13, 2020). The

CDC lists type 1 diabetes mellitus as an underlying medical condition that might

present an increased risk for developing severe illness from COVID-19. Id. Mr.

Clark’s medical records indicate that he is at an increased risk for developing diabetes

due to his high hemoglobin levels. Medical Records, Ex. 1 [ECF No. 394–1] (reporting

Mr. Clark’s hemoglobin A1C as 6.1, which is diagnosed as in the “increased risk”

range for diabetes). He, however, has not been diagnosed with type 1 or 2 diabetes.

Being prediabetic is not listed by the CDC as a condition that presents a heightened

risk for developing severe illness from COVID-19. Mr. Clark’s diagnosis as obese,

though, convinces me that he is at risk for developing severe illness from COVID-19.

      Despite presenting sufficient evidence that he suffers from medical conditions

identified by CDC as placing him at a risk for severe illness from the virus, Mr. Clark

has not demonstrated that he is housed at a facility with a high risk for contracting

COVID-19. Factors to be considered at this stage of the inquiry include, but are not

limited to, the steps BOP has taken to stop the spread of COVID-19 in the particular

prison and steps to follow CDC guidance, the ability of inmates to socially distance,

the amount of hygiene products and face masks provided to inmates, and the number

of COVID-19 cases in that prison.

      Mr. Clark is currently imprisoned at the camp located at FCI Ashland. As

previously mentioned, I denied Mr. Clark’s prior motions for compassionate release.



                                           9
    Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 10 of 13 PageID #: 2810



[ECF No. 390]. The situation at FCI Ashland has not substantially changed since I

considered those motions. According to BOP, FCI Ashland currently has one inmate

and one staff member who have tested positive for COVID-19, though the staff

member has since recovered. COVID-19 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus (last visited August 12, 2020). While the number of

positive COVID-19 tests in a facility is not dispositive of BOP’s ability to prevent the

spread of the virus, I recently held that “a high number of positive cases is a clear

indication that a person housed at a facility is at high risk. Absent that showing, it is

difficult to evaluate the particularized threat of the virus to a defendant.” United

States v. Gorman, No. 2:29-cr-00131, 2020 WL 4342218 at *3 (S.D.W. Va. July 28,

2020). The BOP, however, should not take this as an invitation to conduct minimal

testing for COVID-19 among inmate populations. Like in Gorman, I am concerned

that the reported positive tests at FCI Ashland do not accurately reflect the actual

number of cases in the facility.

        BOP reports that only 118 of the 1,097 inmates have been tested. 4 COVID-19

Inmate Test Information, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus

(last visited August 12, 2020). Without more thorough testing within BOP facilities,




4 FCI Ashland houses a total of 1,097 inmates. BOP reports that 128 inmates are
housed at the adjacent camp and 969 inmates are housed at the FCI. FCI Ashland,
Fed. Bureau of Prisons, https://www.bop.gov/locations/institutions/mil/ (last visited
August 12, 2020). It is not clear to the court whether the reported 118 tests that were
administered to inmates at FCI Ashland includes the inmates housed at the camp.
BOP does not report any separate numbers about COVID-19 testing at the Ashland
camp.


                                           10
 Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 11 of 13 PageID #: 2811



I am left to wonder whether the present risk to Mr. Clark and other inmates is in fact

much greater than is reported. I will not, however, find that a facility presents a high

risk simply based on speculation. While any number of COVID-19 cases within the

prison context is great cause for concern, simply a generalized assertion of the

existence of the pandemic alone should not independently justify compassionate

release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). That BOP reports

only two total confirmed cases of COVID-19 within FCI Ashland indicates that there

is no reason to believe the conditions at the facility are such that BOP cannot

effectively prevent the spread of COVID-19.

      I recently discussed the reported steps FCI Ashland has taken to prevent the

spread of COVID-19 in United States v. Jeremiah Joe Jonson, No. 2:17-CR-00109,

2020 WL 4679416 (S.D.W. Va. Aug. 12, 2020). Specifically, in Johnson, the

government reported that FCI Ashland is taking the following measures:

          •   Temperature checks on inmates are performed at least
              weekly. Every inmate is also temperature checked before
              going to work, commissary, or recreation.

          •   Inmates are to remain in their living quarters, and do not
              intermingle between units.

          •   Staff and inmates are provided with face coverings. Inmates
              are required to wear them at all times. Staff are required to
              wear them at all times, unless they are in a private setting
              with good social distancing (private office setting).

          •   Staff are screened daily, via temperature check and
              questionnaire.

          •   All inmates are tested for COVID-19 upon arrival and placed
              in quarantine for 14 days. They are then tested again for


                                          11
Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 12 of 13 PageID #: 2812



           COVID-19 prior to release to General Population. All inmates
           are again tested for COVID-19 prior to transfer or release.
           They are then quarantined for 14 days and tested for COVID-
           19 prior to leaving.

       •   Movement has been restricted nationwide, and FCI Ashland
           has received less than 100 inmates in the past 4 months. An
           empty Unit is setup for isolation at the FCI (HB) and the
           Camp (AA). The Quarantine Unit is empty at the camp (AB),
           and the Gymnasium and Visitation is set up with 50 cots for
           quarantine at the FCI. The education department is set up as
           a Recovery Area at the FCI, and the Visiting Room at the
           Camp for Recovery.

       •   Inmates are required to clean their areas, and then moved to
           the recreation yard, while the area is deep cleaned without
           interference. The unit is left empty for 1 and 1/2 hours after
           cleaning. This is done twice, weekly.

       •   The facility was recently approved to send 10 inmates at a
           time to the commissary to allow for good social distancing and
           allow extra time out of units.

       •   Unicor [an inmate work program] has been working for the
           past 6 weeks on a lightened crew. (about 60%). All Unicor
           inmates are in one unit, to separate them from the rest of the
           population.

       •   Staff are not allowed to visit other areas in the institution from
           that which they are assigned. A waiver has been approved for
           only 1 unit team member to make rounds for all units in the
           Special Housing Unit.

       •   Each department has a staff member assigned to each unit,
           not allowing for intermingling.

       •   Reminder emails are sent out weekly to staff and inmates to
           ensure proper hand sanitation, cell sanitation, and cleaning.

       •   A COVID-19 desktop icon has been set up with all information
           for staff and what has been sent to inmates.




                                         12
 Case 2:17-cr-00062 Document 395 Filed 08/13/20 Page 13 of 13 PageID #: 2813



          •   An “ASH/staff” questions mailbox was established to allow
              staff to send emails regarding COVID-19 response in a more
              private setting.

Id. Given the recency of my decision in Johnson, I find these reported steps to be

relevant in this case.

      These measures, taken together with the low number of confirmed cases of

COVID-19, convince me that the conditions at FCI Ashland are not presently such

that BOP cannot effectively prevent the spread of COVID-19 within the prison.

Accordingly, I do not find extraordinary and compelling reasons justifying Mr.

Carter’s release and do not reduce his sentence. Therefore, I need not determine

whether he is a danger to the community or consider the § 3553(a) factors.

   III.   Conclusion

      The court DENIES Mr. Clark’s pro se Motion for Compassionate Release, [ECF

No. 394]. The court DIRECTS the Clerk to seal Mr. Clark’s medical records attached

as Exhibit 1 to his pro se Motion due to the private and sensitive information

contained therein. See Medical Records, Ex. 1 [ECF No. 394–1]. The court further

DIRECTS the Clerk to send a copy of this Order to Defendant, the United States

Attorney, the United States Probation Office, and the United States Marshal.



                                                    ENTER:        August 13, 2020




                                         13
